Citation Nr: 0413868	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a detached retina of 
the right eye.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The appellant had verified active duty for training from 
August 1988 to September 1988.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2003 rating decision.  
In that decision, inter alia, the appellant was denied 
service connection for a detached retina of the right eye.  
The appellant filed a notice of disagreement (NOD) in March 
2003, and the RO issued a statement of the case (SOC) in June 
2003.  The appellant submitted a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in July 2003.  

In September 2003, the appellant testified before a hearing 
officer at the RO; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The West Virginia Air National Guard (ANG), on orders of 
the governor of West Virginia, assisted in flood relief from 
July 16, 2001, to July 31, 2001.  

3.  The probative evidence of record demonstrates that the 
veteran incurred a detached retina of the right eye on July 
29, 2001.  


CONCLUSION OF LAW

A detached retina of the right eye was not incurred in or as 
a result of active military service.  38 U.S.C.A. §§ 101(24), 
106(b)(3), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.6, 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

As will be explained below, the appeal lacks legal merit; as 
the law and not the facts are dispositive, the duties to 
notify and assist imposed by the VCAA are not necessarily 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (The veteran did not serve on active 
duty during a period of war and was not eligible for 
nonservice-connected pension benefits; because the law as 
mandated by statute, and not the evidence, was dispositive of 
the claim, the VCAA was not applicable.)  

II.  Analysis

The appellant's West Virginia National Guard medical records 
reflect a narrative summary, dated in April 2002.  The 
summary notes the appellant's history of complaints of 
floaters in his right eye on July 29, 2001, while on state 
flood relief duty.  The appellant was thereafter noted to 
have been seen by an ophthalmologist and was diagnosed with 
retinal detachment.  The appellant subsequently was examined 
by a retinal specialist and underwent an uneventful scleral 
buckling on August 4, 2001.  

In July 2002, the appellant filed a claim for service 
connection for a retinal detachment of the right eye.  He 
reported that the detachment had occurred July 29, 2001.  In 
a VA Form 21-4138 (Statement in Support of Claim) associated 
with the application, the appellant noted that,

On July 29, [2001] while on [f]lood duty, called 
to duty by the governor of [West Virginia] I had 
to have surgery on [August 4, 2001] on my right 
eye due to retinal detachment.  Medical and 
benefits were paid by the [West Virginia] ANG 
Contingent Fund.  

A December 2001 letter from David Hunt, M.D., notes that Dr. 
Hunt had been following the appellant since August 2001 for a 
retinal detachment in his right eye.  It was further noted 
that the appellant had undergone sclera-buckling surgery, his 
retina had remained attached and the vision had improved in 
the right eye into the 20/30 range with glasses.  

A December 2002 VA examination conducted by the University of 
West Virginia Department of Ophthalmology reflects that, the 
appellant had a history of retinal detachment in the right 
eye status post repair with scleral buckle.  There were 
cicatricial changes, which were felt to be stable.  The 
appellant was noted to have mild cataracts in both eyes.  

In the above noted July 2003 VA Form 9, the appellant noted 
that the injury to his right eye occurred while on "active 
duty" in July 2001, while his ANG unit assisted in flood 
relief in Whitesville, West Virginia.  He reported that his 
unit had been called to active duty by the governor.  The 
appellant also reported that Reserve and National Guard units 
from other states had been called up by the President to 
assist in the flood relief.  The appellant contended that 
since the other state Reserve and National Guard units were 
eligible for federal benefits, so should the West Virginia 
ANG.  

In September 2003, the appellant testified before a hearing 
officer.  He reiterated previously made comments regarding 
his claim.  Additionally, the appellant testified that he was 
only seeking service connection to obtain medical treatment 
for his right eye, and not necessarily for compensation 
benefits.  Furthermore, the appellant submitted evidence at 
his hearing, to include a copy of an order from the State of 
West Virginia ANG Adjutant General's Department, which 
reflected the appellant's call up, by the governor of West 
Virginia for flash flood (state) duty July 16, 2001, to July 
31, 2001.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Active military, naval, and air service includes active duty 
(AD), any period of active duty for training (ADT) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training (IADT) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  ADT includes full-
time duty in the Armed Forces performed by Reserves for 
training purposes, and includes full-time duty performed by 
members of the National Guard of any state.  IADT generally 
means duty (other than full-time duty) prescribed for 
Reserves, and duty (other than full-time duty) performed by a 
member of the National Guard of any state.  38 U.S.C.A. § 
101(21), (22), (23), (24), (27) (West 2002); 38 C.F.R. § 
3.6(a), (c), (d).  

Any person who has been called into Federal service as a 
member of the National Guard but has not been enrolled for 
the Federal service; and who has suffered an injury or 
contracted a disease in the line of duty while en rout to or 
from, or at, a place for final acceptance or entry upon 
active duty, will, . . . . be considered to have been on 
active duty and to have incurred such disability in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 106(b)(3).

In this case, having reviewed the complete record, the Board 
finds that the evidence demonstrates that the appellant's 
right eye injury was not incurred or aggravated during a 
period of AD, ADT, or IADT.  As noted above, the appellant 
reported, and an April 2002 medical report further supports, 
that he incurred a detached retina of the right eye on July 
29, 2001, while his ANG unit was on state flood relief duty.  
The appellant's unit had been activated for state service by 
the West Virginia governor, and not federal service by the 
President.  The appellant's ANG medical records do not 
reflect any Line of Duty Determination associated with the 
right eye injury.  

Congress has clearly defined what is required for eligibility 
for VA benefits, and the Board has no authority to extend or 
expand that definition.  See 38 U.S.C.A. § 106(b)(3).  
Inasmuch as the appellant was not on AD, ADT, or IADT at the 
time of his right eye injury, there is no legal basis for a 
grant of the benefit sought; hence, the current claim of 
entitlement to service connection for a detached retina of 
the right eye must be denied.  Where, as here, the law and 
not the evidence is dispositive of an appellant's claim, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a detached retina of the right eye is 
denied.  


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



